Name: Commission Regulation (EEC) No 3991/86 of 23 December 1987 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/52 Official Journal of the European Communities 30 . 12. 86 COMMISSION REGULATION (EEC) No 3991/86 of 23 December 1987 amending Regulation (EEC) No 641/86 laying down detailed rules for the appli ­ cation of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), and in particular Article 5 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 574/86 (4) as last amended by Regulation (EEC) No 3866/86 (*), lays down the detailed rules for the application of the supple ­ mentary trade mechanism ; Whereas Commission Regulation (EEC) No 641 /86 of 28 February 1986 laying down detailed rules for the applic ­ ation of the supplementary trade mechanism to import ­ ation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Acces ­ sion ( ®) fixed, inter alia, in respect of certain products processed from fruit and vegetables, the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 March to 31 December 1986 ; Whereas the forward estimates relating to the products in question have been drawn up in accordance with the procedure provided for in Article 22 of Council Regula ­ tion (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables Q ; Whereas these estimates enable the indicative ceilings for the products in question to be fixed for 1987 ; whereas such ceilings must, pursuant to Article 251 (2) of the Act of Accession, reflect a certain progress in relation to tradi ­ tional trade flows, so as to ensure a harmonious and gradual opening up of the market ; whereas, to this end, the indicative ceilings should be raised by 20 % for 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 641 /86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession are set out in the Annex for the period 1 January to 31 December 1987.' 2. The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986. For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 55, 1 . 3 . 1986, p. 106 . (*) OJ No L 201 , 24. 7 . 1986, p . 3 . 0 OJ No L 367, 31 . 12. 1985, p . 7. (&lt;) OJ No L 57, 1 . 3 . 1986, p . 1 . Is) OJ No L 359 , 19 . 12. 1986, p. 33 . i6) OJ No L 60, 1 . 3 . 1986, p . 34. 0 OJ No L 49, 27 . 2. 1986, p. 1 . 30 . 12. 86 Official Journal of the European Communities No L 370/53 ANNEX 'ANNEX Indicative ceilings for the period 1 January to 31 December 1987 (tonnes) CCT heading No Description Indicative ceiling 08.11 20 150 142 20.05 20.06 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : A. Apricots E. Other Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : B. Other : II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 1 . Ginger 2. Grapefruit segments 3 . Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids 4. Grapes 6 . Pears bb) Other 7. Peaches and apricots : ex aa) With a sugar content exceeding 13 % by weight bb) Other ex 8 . Other fruits :  Excluding cherries 9 . Mixture of fruit b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 1 . Ginger 2. Grapefruit segments 3 . Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids 4. Grapes 7 . Peaches and apricots : ex aa) With a sugar content exceeding 15 % by weight 22. Apricots bb) Other : 22. Apricots ex 8 . Other fruits : Excluding cherries 9 . Mixture of fruit c) Not containing added sugar 838 No L 370/54 Official Journal of the European Communities 30 . 12. 86 (tonnes) CCT heading No Description Indicative ceiling 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1 ,33 g/cm3 at 20 ° C : II . Apple and pear juice ; mixtures of apple and pear juice : III. Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Excluding orange and lemon juices ex b) Not specified :  Excluding orange and lemon juices B. Of a density of 1 ,33 g/cm3 or less at 20 ° C : I. Grape, apple and pear juice (including grape must) ; mixtures of apple and pear juice : a) Of a value of 1 8 ECU or less per 1 00 kg net weight : 2. Apple and pear juice 3 . Mixtures of apple and pear juice b) Of a value of 18 ECU or less per 100 kg net weight : 2. Apple and pear juice 3 . Pear juice 4. Mixtures of apple and pear juice II . Other : a) Of a value exceeding 30 ECU per 1 00 kg net weight : 2. Grapefruit juice 3 . Lemon juice and other citrus fruit juices ex aa) Containing added sugar :  Excluding lemon juice ex bb) Other :  Excluding lemon juice 4. Pineapple juice 6 . Other fruit and vegetable juices 7. Mixtures 376 ' b) Of a value exceeding 30 ECU per 100 kg net weight : 2 . Grapefruit juice 4. Other citrus fruit juices 5 . Pineapple 7. Other fruit and vegetable juices i 8 . Mixtures